Citation Nr: 9915227	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the right knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a back disorder as 
secondary to the service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This appeal arose from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In April 1996, the veteran testified at 
a personal hearing at the RO; in August 1996, the hearing 
officer issued a decision which confirmed and continued the 
denials of the benefits sought.  In June 1998, the Board of 
Veterans' Appeals (Board) remanded this case for additional 
development, following which the RO issued a rating action in 
February 1999 which continued to deny the veteran's claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to service connection for a back 
disability as secondary to the service-connected right knee 
disorder will be subject to the attached remand.


FINDING OF FACT

The veteran's service-connected Osgood-Schlatter's disease of 
the right knee is manifested by full range of motion, no 
instability, tenderness or effusion and no evidence of 
weakened movement, fatigability or incoordination.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected Osgood-Schlatter's disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.45, Codes 5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The relevant evidence of record included a VA examination 
conducted in May 1995.  The veteran's chief complaints were 
of right knee pain, with episodes of locking.  The objective 
examination found no instability, fluid or joint line pain.  
There was some crepitation in the subpatellar compartment.  
Range of motion was from 0 to 160 degrees.  An x-ray taken 
during this examination showed degenerative changes in the 
right knee, with a slight progression seen from earlier 
films.  The diagnosis was internal derangement of the right 
knee.

The veteran testified at a personal hearing in April 1996.  
He stated that his right knee was constantly swollen and 
would occasionally lock up.

VA examined the veteran in January 1999.  His chief complaint 
concerned his inability to walk secondary to pain in the 
right lower extremity.  He indicated that his knee would ache 
and swell and that he was unable to kneel on it.  He also 
recounted experiencing occasional give way.  The objective 
examination found 0 to 140 degrees range of motion.  There 
was no tenderness about the knee or the tibial tubercle and 
there was no evidence of gross bony deformity.  Effusion and 
synovial hypertrophy were not present.  Patellofemoral motion 
was intact.  No lateral instability was found and the 
Lachman's, pivot shift, Drawer, McMurray's, Lasegue's and 
popliteal pressure tests were all negative.  An x-ray showed 
no significant arthritis and the joint spaces in the knee 
were well maintained.  The examiner then stated that "[t]he 
patient's weakened movement, fatigability and loss of 
coordination is not related to his knee but is related to his 
back and nerve root symptomatology and findings."

According to the applicable regulations, arthritis due to 
trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1998).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
Part 4, Code 5003 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257 (1998).  Limitation 
of flexion of either leg to 45 degrees or limitation of 
extension of either leg 10 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires flexion limited 
to 30 degrees or extension limited to 15 degrees.  38 C.F.R. 
Part 4, Codes 5260, 5261 (1998).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 10 percent evaluation 
currently assigned to the veteran's service-connected Osgood-
Schlatter's disease of the right knee is not warranted.  In 
the instant case, there is no evidence, established by x-ray, 
of arthritis involving two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  In fact, the x-ray taken during the January 
1999 VA examination did not find any significant arthritis of 
the affected knee, let alone in any other joints.  There is 
also no indication that he suffers from moderate impairment, 
including recurrent subluxation or lateral instability, of 
the right knee.  The most recent VA examination specifically 
found that this knee joint was stable.  Nor was there 
clinical evidence showing objective signs of a painful knee 
joint.  Finally, there is no evidence that flexion is limited 
to 30 degrees or that extension is limited to 15 degrees so 
as to warrant the assignment of a 20 percent disability.  The 
January 1999 VA examination report indicated that range of 
motion of the right knee was within normal limits.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected Osgood-Schlatter's 
disease of the right knee.


ORDER

An increased evaluation for the service-connected Osgood-
Schlatter's disease of the right knee is denied.


REMAND

The veteran has contended, in essence, that he suffers from a 
low back disability that is related to his service-connected 
Osgood-Schlatter's disease.  Therefore, he believes that 
service connection should be awarded.

In the instant case, it is noted that this issue was remanded 
in June 1998 in part so that an opinion could be obtained as 
to any etiological relationship between the veteran's 
service-connected Osgood-Schlatter's disease and the 
development of a low back disorder.  In January 1999, the 
veteran was examined by VA and the examiner expressed the 
opinion that the veteran's "slipped disc" symptoms were not 
related to his Osgood-Schlatter's disease.  In March 1999, 
the veteran's representative stated that the veteran's 
service-connected right knee disorder had aggravated his back 
condition, thus justifying service connection.  It was held 
in Allen v. Brown, 7 Vet. App. 439 (1995), that a service-
connected disability can aggravate a nonservice-connected 
disability.  It was stated that "...when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  At 448.  
Unfortunately, a review of the January 1999 VA examination 
indicates that no opinion was made as to whether the service-
connected Osgood-Schlatter's disease of the right knee 
aggravated his nonservice-connected low back disorder.  This 
opinion must be obtained prior to a final determination of 
the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should refer the claims folder 
to the examiner who examined the veteran 
in January 1999 and request that an 
opinion be rendered as to whether the 
veteran's service-connected Osgood-
Schlatter's disease of the right knee has 
aggravated his low back condition.  If 
this examiner is no longer available, the 
file should be referred to a qualified 
physician for review; the above-noted 
opinion should then be rendered.  

2.  Once the above-requested development 
has been completed, the RO should review 
the record and determine whether the 
veteran is entitled to compensation for 
his low back disorder in light of the 
holding in Allen, supra.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested opinion has not been 
rendered, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

